 1   DAVID E. KARLIN (S.B.N 275905)
     THE KARLIN LAW FIRM LLP
 2   13522 Newport Ave, Suite 201
 3   Tustin CA 92780
     Telephone: (714) 731-3283
 4   Facsimile: (714) 731-5741
     Email:     David@karlinlaw.com
 5   Attorney for Defendants
 6
 7   THOMAS E. FRANKOVICH (S.B.N. 074414)
     THOMAS E. FRANKOVICH,
 8   A PROFESSIONAL LAW CORPORATION
 9   1165 Hoff Way, #203
     Chico, CA 95963
10   Telephone:   (415) 444-5800
     Facsimile:   (415) 674-9900
11   Email:       tfrankovich@disabilitieslaw.com
12
     Attorney for Plaintiff
13   BRENDA PICKERN
14                             UNITED STATES DISTRICT COURT
15
                              EASTERN DISTRICT OF CALIFORNIA
16
17   BRENDA PICKERN                        ) CASE NO. 2:18-cv-00678-TLN-CMK
                                           )
18                                         )
          Plaintiff,                       ) STIPULATION OF DISMISSAL AND
19                                         ) ORDER THEREON
     v.                                    )
20                                         )
     TACO TIJUANA; CHARLES RASHER; )
21                                         )
     DAVID MAX SCRUBY and VICKIE LEE )
22   SCRUBY, TRUSTEES of THE DAVID )
     AND VICKIE SCRUBY REVOCABLE )
23                                         )
     TRUST, established February 27, 2004; )
24        Defendants.                      )
                                           )
25                                         )

26
27
28

                                 STIPULATION OF DISMISSAL AND ORDER
 1          The Parties, by and through their respective counsel, stipulate to dismissal
 2   of this action in its entirety with prejudice pursuant to Fed.R.Civ.P.41(a)(2).
 3         IT IS HEREBY STIPULATED by and between parties to this action
 4   through their designated counsel that the above-captioned action become and
 5   hereby is dismissed with prejudice and each side is to bear its own costs and
 6   attorneys’ fees.
 7         The parties further consent to and request that the Court retain
 8   jurisdiction over enforcement of the Agreement. See Kokkonen v. Guardian
 9   Life Ins. Co., 511 U.S. 375 (1994) (empowering the district courts to retain
10   jurisdiction over enforcement of settlement agreements).
11
12                                            Respectfully Submitted,
13
     Dated: November 13, 2018         THOMAS E. FRANKOVICH, APLC
14                                    A PROFESSIONAL LAW CORPORATION
15
                                      By: /s/ Thomas E. Frankovich
16                                    Thomas E. Frankovich
                                      Attorney for Plaintiff
17
18   Dated: November 13, 2018         KARLIN LAW FIRM, LLP
                                      By: /s/ David E. Karlin
19
                                      David E. Karlin
20                                    Attorney for Defendants
21
22
23
24
25
26
27
28

                               STIPULATION OF DISMISSAL AND ORDER
 1   I, David E. Karlin attest that all other signatories listed, and on whose behalf the
 2   filing is submitted, concur in the filing’s content and have authorized the filing
 3
 4                                                   __/s/ David E. Karlin________
                                                     David E. Karlin
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                               STIPULATION OF DISMISSAL AND ORDER
 1                                        ORDER
 2
     The parties having so stipulated,
 3
 4         IT IS HEREBY ORDERED that this action be dismissed without
 5
     prejudice. The Court will retain jurisdiction to enforce the terms of the
 6
 7
     Stipulated Judgment under the authority of Kokkonen v. Guardian Life Ins. Co.

 8   of America, 511 U.S. 375, 381-82 (1994).
 9
10   IT IS SO ORDERED.
11
12
     Dated: November 14, 2018
13
14
15
                                           Troy L. Nunley
16
                                           United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                               STIPULATION OF DISMISSAL AND ORDER
